Name: Commission Regulation (EC) No 1238/96 of 28 June 1996 reducing the basic and buying-in prices for cauliflowers and lemons until the end of the 1996/97 marketing year as a result of the overrun in the intervention thresholds fixed for the 1995/96 marketing year
 Type: Regulation
 Subject Matter: trade policy;  plant product;  prices
 Date Published: nan

 No L 161 / 110 fENl 29. 6. 96Official Journal of the European Communities COMMISSION REGULATION (EC) No 1238/96 of 28 June 1996 reducing the basic and buying-in prices for cauliflowers and lemons until the end of the 1996/97 marketing year as a result of the overrun in the intervention thresholds fixed for the 1995/96 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EC) No 1363/95 (2), and in particular Article 16b (4) thereof, Whereas Commission Regulation (EC) No 1111 /95 (3) fixes the intervention thresholds for the 1995/96 market ­ ing year at 63 800 tonnes for cauliflowers and 361 000 tonnes for lemons; Whereas, pursuant to Article 16a ( 1 ) of Regulation (EEC) No 1035/72 and Article 2 ( 1 ) of Council Regulation (EEC) No 2240/88 of 19 July 1988 fixing, for peaches, lemons and oranges, the rules for applying Article 1 6b of Regula ­ tion (EEC) No 1035/72 on the common organization of the market in fruit and vegetables (4), as last amended by Regulation (EC) No 1327/95 (*), and Article 2 (2) and (3) of Council Regulation (EEC) No 1121 /89 of 27 April 1989 on the introduction of an intervention threshold for apples and cauliflowers (% as last amended by Regulation (EC) No 1327/95, where intervention measures taken during a marketing year in respect of cauliflowers, peaches, nectarines and lemons relate to quantities in excess of the intervention thresholds fixed for those products for that marketing year, the basic and buying-in prices fixed for those products for the following market ­ ing year are to be reduced by 1 % for each 20 200 tonnes by which the threshold is exceeded in the case of cauli ­ flowers and 11 200 tonnes in the case of lemons; Whereas, according to information provided by the Member States, intervention measures taken in the Community in respect of the 1995/96 marketing year involved, 85 733 tonnes of cauliflowers and 483 002 tonnes of lemons; whereas the Commission has recorded overruns in the intervention thresholds amounting to 21 933 tonnes of cauliflowers and 121 402 of lemons; Whereas it ensures from the foregoing that the basic and buying-in prices for cauliflowers, peaches, nectarines and lemons fixed by Council Regulation (EC) No 1 190/95 (J) for the 1996/97 marketing year must be reduced by 1 % in the case of cauliflowers and 10 % in the case of lemons; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 The basic and buying-in prices for cauliflowers, peaches, nectarines and lemons for the 1996/97 marketing year as fixed by Regulation (EC) No 1190/96 are hereby reduced by 1 % in the case of cauliflowers and 10 % in the case of lemons and shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 July 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 June 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 118 , 20. 5. 1972, p. 1 . 0 OJ No L 132, 16. 6. 1995, p. 8 . h) OJ No L 111 , 18 . 5. 1995, p. 9 . (&lt;) OJ No L 198 , 26. 7. 1988 , p. 9 . s) OJ No L 128 , 13. 6. 1995, p. 8 . (&lt;) OJ No L 118 , 29 . 4. 1989, p. 21 . 0 OJ No L 156, 29. 6. 1996. 29 . 6. 96 EN Official Journal of the European Communities No L 161 /111 ANNEX BASIC AND BUYING-IN PRICES FOR THE 1996/97 MARKETING YEAR FOLLOWING THE OVERRUN IN THE INTERVENTION THRESHOLDS FIXED FOR THE 1995/96 MARKETING YEAR 1 . Cauliflowers (ECU/100 kg) Period Basic price Buying-in price July August September October November December January February March April 25,98 25,98 28,12 29,19 35,27 35,27 35,27 32,85 34,59 35,02 11,19 11,19 11,96 12,41 15,26 15,26 15,26 14,17 14,82 15,26 These prices refer to packed, trimmed cauliflowers of quality I class I. 2. Lemons (.ECU/100 kg) Period Basic price Buying-in price July August September October November December January February March April May 43,36 46,84 41,55 38,93 37,71 36,95 38,17 36,65 38,92 40,32 41,38 27,84 27,68 25,99 25,30 22,01 21,70 22,32 21,56 22,32 23,54 24,16 These prices refer to packed lemons of quality class I, size 53 to 62 millimetres . These prices do not take account of the cost of the packaging in which the product is put up.